THE THIRTEENTH COURT OF APPEALS

                                    13-18-00359-CR


                                THE STATE OF TEXAS
                                        v.
                                   BENNY PEREZ


                                   On Appeal from the
                   County Court at Law No. 2 of Nueces County, Texas
                             Trial Cause No. 17CR-09613


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

January 30, 2020